T.C. Memo. 2008-115



                     UNITED STATES TAX COURT



               WALTER OLIVER MELVIN, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 21192-06.             Filed April 28, 2008.



     Walter Oliver Melvin, pro se.

     Lynn M. Curry, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION

     SWIFT, Judge:   Respondent determined a deficiency of $1,500

in petitioner’s 2003 Federal income tax.   The issue for decision

is whether petitioner is entitled to a $6,000 alimony deduction.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect for 2003.
                               - 2 -
                         FINDINGS OF FACT

     Some of the facts have been stipulated and are so found.

     At the time of filing the petition, petitioner resided in

Florida.

     On September 30, 1969, petitioner was married to Barbara Ann

Melvin (Barbara).   Two children were born of this marriage.

     During the marriage, petitioner was a practicing lawyer in

North Carolina.

     In a May 8, 1985, judgment of divorce issued by the General

Court of Justice, Cumberland County, North Carolina, petitioner

and Barbara were divorced, and among other things petitioner was

ordered under N.C. Gen. Stat. Ann. sec. 50-16.3 (repealed 1995)

to pay Barbara $500 a month, or a total of $6,000 a year, in

“permanent alimony.”   Petitioner also was ordered to pay Barbara

other funds and to transfer to Barbara certain real and personal

property of the marriage.   Consequently, petitioner transferred

significant property and funds to Barbara but none in 2003.

     On his 2003 Federal income tax return, petitioner claimed a

$6,000 deduction under section 215 for alimony paid to Barbara.



                              OPINION

     Under section 71(b)(1) the term alimony is defined as, among

other things, a “payment in cash”.
                                - 3 -
     Section 215(a) provides that alimony deductions are allowed

for payments “paid during * * * [a taxpayer’s] taxable year.”

The regulations under section 215 provide that alimony deductions

are allowed for payments “actually paid by the taxpayer during

his taxable year”.   Sec. 1.215-1(a), Income Tax Regs.

     Petitioner acknowledges that he did not pay Barbara any

alimony in 2003.   Petitioner, however, claims that the

significant funds and property that he transferred to Barbara in

1985 included “advance” alimony payments of $6,000 for each

subsequent year, including a $6,000 advance payment of alimony

for 2003.   Petitioner’s claimed $6,000 alimony deduction for 2003

is based on this alleged 1985 “advance” payment.

     Coleman v. Commissioner, T.C. Memo. 1988-442, is an

analogous case.    Therein, a divorced wife sought to allocate

alimony arrearages received in 1984 to earlier years.     We

concluded that she was required to report all of the alimony

received in 1984 in her 1984 income.

     Petitioner refers us to Hawkins v. Commissioner, 86 F.3d 982

(10th Cir. 1996), revg. 102 T.C. 61 (1994), and Hoover v.

Commissioner, 102 F.3d 842 (6th Cir. 1996), affg. T.C. Memo.

1995-183.   Neither case is in point.   Hawkins, involved the

question of whether a marital settlement agreement incorporated

into a divorce decree constituted a qualified domestic relations

order.   Hoover, involved the question of whether payments
                                 - 4 -
terminated upon an ex-spouse’s death so as to qualify as alimony.

Neither case supports the $6,000 alimony deduction petitioner

claims for 2003.

     Petitioner is not entitled to the claimed $6,000 alimony

deduction for 2003.

     To reflect the foregoing,


                                         Decision will be entered

                                 for respondent.